 1                                                                                         Chapter 7

 2

 3

 4               IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE WESTERN DISTRICT OF WASHINGTON, AT SEATTLE
 5
      In re:                                         Case No. 18-10754
 6
      FEI MENG AND LING XIE
 7
                                   DEBTOR
 8
                                                     Supplemental BR 2016 and §329
 9                                                   Statement

10
                     Comes now Larry B Feinstein, attorney for the Debtor, and submits
11
     this supplemental BR 2016 statement. The Debtors have paid compensation for
12
     attorney’s fees being incurred in this proceedings of $6,000. The funds were from
13
     the debtor’s family friend.
14
               Dated this 4th day of June , 2020.
15
                                                    /s/ Larry B Feinstein
16                                                  Larry B Feinstein, WSBA #6074
                                                        Attorney for Debtors
17                                                  Email: feinstein1947@gmail.com


18

19

20

21

22

23
                                                                         VORTMAN & FEINSTEIN
24     BR2016                               Page 1 of 1                  929 108th Ave. NE, Ste 1200
                                                                            Bellevue, WA 98004
                                                                               425-643-9595
                                                                            (206) 386-5355 (fax)


Case 18-10754-TWD           Doc 190    Filed 06/05/20       Ent. 06/05/20 21:54:42           Pg. 1 of 1
